Citation Nr: 0606565	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a higher initial rating than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from November 1965 to 
January 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which granted the veteran service connection for 
PTSD, and assigned an initial 30 percent rating.  

The veteran's claim was remanded in August 2004.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in April 2004.  


FINDING OF FACT

Throughout the period from the effective date of the grant of 
service connection to the present, the veteran's PTSD has not 
been so disabling as to cause occupational and social 
impairment with reduced reliability and productivity due to 
symptomatology such as flattened affect, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-and long-term memory; impaired 
judgment, impaired abstract thinking, and disturbances in 
motivation.  


CONCLUSION OF LAW

The criteria for a higher initial rating than 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.126, 4.130, Diagnostic Code 9411 (2005). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The (VCAA) was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the September 
2004 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for a higher initial 
rating.  Specifically, the letter stated:

To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must 
show that your service-connected disability has gotten 
worse.  

In addition, the RO informed the veteran in the September 
2004 letter about the information and evidence that VA would 
seek to provide including obtaining relevant records from any 
Federal agency, including medical records from VA hospitals, 
or from the Social Security Administration (SSA).  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran to complete and sign a VA Form 21-4142 
regarding each non-VA doctor who had treated him for his 
symptoms since November 2003, and complete a VA Form 21-4138 
indicating which VA facility had treated him for his 
psychiatric symptoms.  

The letter also informed the veteran that he should provide 
any evidence or information that pertained to his claim.  All 
the VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

The initial rating issue on appeal was first raised in a 
notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the initial rating issue 
on appeal did not stem from an application for benefits.  The 
veteran filed a claim for service connection for PTSD, and he 
was given the notices required under VCAA in December 2001.  
Subsequently, his claim was granted, and he filed a notice of 
disagreement as to the 30 percent rating assigned.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003.  

However, as noted above, in the September 2004 letter, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claim for a higher initial rating.  
Furthermore, all the pertinent evidence is already of record.  
Therefore, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error, 
and that to decide this appeal would not be prejudicial to 
the claimant.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Background

VA treatment records were submitted from 2000 to 2001.  In 
August 2003, the veteran's GAF score was 53.  

The veteran underwent a VA examination in February 2002.  
From 1982 to the present, he had worked for EJM Pipe Services 
as a welder/foreman.  He had not had significant difficulties 
on the job, and had missed no work days due to mental health 
issues.  He acknowledged some difficulty with his temper.  He 
denied acting out physically, but swore when angry.  This was 
a problem in his marriage.  

He indicated that he was sad quite a bit of the time.  He 
thought about his money problems.  He denied any suicidal 
thoughts and denied a history of suicide attempts.  He denied 
ever having hallucinations, and denied problems with thinking 
clearly.  Some days he had noticed some difficulty with his 
memory, but thought it was no worse than for others his age.  
He denied ever having a panic attack.  He reported being 
easily startled.  He was neatly and appropriately dressed.  
His speech was normal, and was coherent, rational, and 
relevant to questions.  His mood was sad.  There was no 
evidence of psychosis or intellectual deficits.  The examiner 
stated that the veteran's difficulty tolerating social 
contact and his depression were making his life very 
unsatisfying.  His work did not appear to be affected by his 
condition at this time.  In fact, the veteran felt best when 
working, and confident in his ability to work.  Diagnoses 
were PTSD, and major depressive disorder.  His GAF was 50.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in April 2004.  He testified that he 
enjoyed his work, and did not have difficulty dealing with 
his supervisors.  He described his work as being fairly 
solitary.  

The veteran underwent a VA examination in October 2004.  He 
endorsed a hyperactive startle response, and hypervigilance.  
He had acted out physically towards his wife, but had not 
done so since being on Celexa.  He had suicidal ideation with 
thoughts and plans at times, but his son had stopped him.  
The veteran was a handyman.  He had noted some decrease in 
past pursuits.  His concentration was somewhat of a problem 
as well as memory and he had to write things down.  He denied 
panic attacks or other symptoms of anxiety.  The veteran 
divorced in 2002, but has one daughter, and two sons that he 
was close to, and five grandchildren.  He had worked as a 
pipe fitter from 1982 to the present time.  He hoped to 
retire in November 2004.  He no longer was able to do that 
kind of work because of the strain on his legs.  He made 
occasional direct eye contact, but otherwise indirect.  He 
cried spontaneously and profusely throughout the exam.  His 
speech was normal.  His psychomotor activity level was within 
normal limits.  His mood was dysphoric, his affect was 
intense and appropriate to content.  He was oriented in all 
spheres.  His thought processes were linear and coherent with 
no evidence of looseness of associations.  His thought 
content was goal directed, with some baseline ideation, but 
no intent, and no psychosis.  He had some memory 
difficulties.  His insight and judgment were grossly intact. 
The examiner stated that the veteran had a limited social 
network with some estrangement and alienation from the social 
milieu.  Diagnoses were PTSD, chronic, moderately severe, and 
major depression disorder.  The veteran's GAF score was 
identified as 52.  

In November 2004, the veteran submitted a letter from his 
wife describing the veteran's level of disability, and 
assorted police reports from 1982 through December 1990.  

An addendum was prepared in December 2005.  The examiner 
commented that as of October 2004, symptoms due almost 
exclusively to PTSD included recurring nightmares, reactions 
to and avoidance of situations, exaggerated startle response, 
and hypervigilance in public places.  Symptoms due mostly to 
depression were identified as severely depressed mood, 
tearfulness, and episodic suicidal ideation.  Symptoms with 
significant overlap between PTSD and depression included 
concentration problems, loss of interest in activities, 
social avoidance, and irritability.  He stated that it was 
impossible to tease apart how much each of those was due to 
PTSD, and how much was due to depression, as it would be mere 
speculation.  

VA treatment records were submitted from 2003 to 2005.  In 
April 2004 and September 2005, the veteran's GAF score was 
55.  


Relevant laws and regulations

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 30 percent rating assigned 
following the grant of service connection for PTSD in March 
2002.  Therefore, all of the evidence following the grant of 
service connection (not just the evidence showing the present 
level of disability) must be considered in evaluating the 
veteran's claim.  The RO did consider all of the evidence 
following the grant of service connection so the veteran's 
claim is in appropriate appellate status.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2005).  The regulations are cited, in pertinent 
part, below:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

According to the fourth edition of the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score of between 51 and 60 means 
that the veteran has either moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of between 41 and 50 means that the veteran has 
either serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).


Analysis

In order to receive a higher rating of 50 percent disabling 
for PTSD, the veteran must show that there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence on file does not support such 
findings.  

Positive evidence for an increased rating under the new 
criteria includes findings that the veteran has had 
disturbances in mood, and difficulty in establishing and 
maintaining effective social relationships.  At the veteran's 
February 2002 VA examination, the examiner stated that the 
veteran's difficulty in tolerating social contact and his 
depression were making his life very unsatisfying.  
Similarly, at the veteran's October 2004 VA examination, the 
examiner described the veteran's mood as dysphoric, and 
indicated that the veteran had a limited social network with 
some estrangement and alienation from the social milieu.  
Finally, in the December 2005 addendum, the examiner noted 
that the veteran had severely depressed mood and episodic 
suicidal ideation.  

However, the evidence has not shown that the veteran meets 
the other criteria for a 50 percent rating.  For example, the 
evidence does not show that the veteran has a flattened 
affect.  At the October 2004 VA examination, the examiner 
indicated that the veteran's affect was intense and 
appropriate to content.  Also, the veteran's speech was 
normal at both the February 2002 and October 2004 VA 
examinations.  The evidence has not shown that the veteran 
has more than one panic attacks per week.  At the veteran's 
2002 examination, he denied having panic attacks.  

Furthermore, the evidence has not shown that the veteran has 
had difficulty with complex commands, impaired abstract 
thinking, or impaired judgment.  At his 2002 examination, the 
veteran did not have intellectual deficits, and at his 2004 
examination, his insight and judgment were grossly intact, 
and his thought processes were linear and coherent with no 
evidence of looseness of associations.  While the evidence 
has shown that the veteran has some memory problems, the 
evidence does not show that the problems have been so severe 
that he retains only highly learned material.  The evidence 
also has not shown that the veteran has had difficulty in 
motivation.  At the veteran's 2004 examination, the examiner 
noted that the veteran's thought process was goal directed.  
Finally, while the examiner noted that the veteran had 
difficulty in maintaining effective social relationships, 
regarding work relationships, the veteran testified at his 
hearing that he enjoyed his work, and did not have difficulty 
with his supervisors.  The evidence showed that the veteran 
has worked from 1982 to October 2004 as a pipefitter.  

Also, while a VA examiner in February 2002 assigned the 
veteran a GAF score of 50 (indicating serious symptoms or any 
serious impairment in social, occupational, or school 
functioning), at the veteran's October 2004 VA examination, 
the examiner assigned a GAF score of 52, and the veteran's 
most recent VA treatment records from April 2004 and 
September 2005 showed GAF scores of 55.  As noted above, a 
GAF score of between 51 and 60 indicates only moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  

Thus, while there is some evidence showing occupational and 
social impairment with reduced reliability and productivity 
due to characteristic symptomatology, on balance, the 
preponderance of the evidence is against the claim for a 
higher rating to 50 percent.  The symptoms experienced by the 
veteran are more akin to the criteria for the 30 percent 
rating-depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss.  Accordingly, under the criteria of 
Diagnostic Code 9411, a rating higher than 30 percent is not 
warranted.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special psychiatric examinations to determine the 
extent of the veteran's PTSD.  The Board did not base its 
decision solely on a single VA examination as one of the 
major factors for consideration in this case.  Therefore, the 
RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  

In summary, the Board finds that the veteran has not met the 
criteria for a 50 percent rating for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for a higher initial rating from 30 percent for PTSD 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


